Citation Nr: 0807335	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative disc disease, lumbar spine, residuals of 
fractured L4.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for a claimed right 
knee condition.  

4.  Entitlement to service connection for a claimed left knee 
condition.  

5.  Entitlement to service connection for a claimed left 
lower leg condition.  

6.  Entitlement to service connection for the claimed 
residuals of a left shoulder injury, status post rotator cuff 
repair.  

7.  Entitlement to service connection for a claimed left hip 
condition.  

8.  Entitlement to service connection for claimed tinnitus. 

9.  Entitlement to service connection for claimed allergic 
rhinitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active military service from June 1990 to 
November 1990, and from April 2002 to April 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the RO.  

In March 2007, the veteran and his spouse, accompanied by the 
veteran's representative, testified before the undersigned 
Veteran's Law Judge at the RO.  Additional medical evidence 
was submitted at the hearing, accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in reviewing the veteran's claims.   

The issues of service connection for degenerative disc 
disease of the lumbar spine, headaches, residuals of a left 
shoulder injury status post rotator cuff repair, tinnitus and 
allergic rhinitis are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The veteran currently is not shown to have a knee, left lower 
leg or left hip condition due to any event or incident of his 
periods of active service.  



CONCLUSION OF LAW

The veteran does not have a disability involving either knee, 
left lower leg or left hip due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in August 2003, July 2006, and 
January 2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  And the veteran was provided with adequate notice of 
the evidence which was not of record, additional evidence 
that was necessary to substantiate the claims, and he was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, the veteran's and his spouses' testimony before 
the Board, and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Determinations regarding service connection are to be based 
on a review of the entire evidence of record.  See Wilson v. 
Derwinski, 2Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)  


Disabilities of the left and right knees, left lower leg, and 
left hip.

Here, the veteran seeks compensation benefits for current 
disabilities of the knees, left lower leg, and left hip.  

The veteran's medical records, however, do not indicate that 
the veteran 
has been diagnosed with separate disabilities of the knees, 
left lower leg or left hip.  

In this regard, the Board notes that the veteran was seen in 
August 2003 for a VA examination in connection with his left 
hip claim.  After examination, the veteran's back disability 
was noted, but no separate left hip condition was diagnosed.  

In addition, the veteran's medical records also do not 
contain a diagnosis for either knee or left lower leg.  Here, 
the Board notes that October 2006 x-ray studies indicated a 
normal left hip, and normal right and left knees.  

Based on the foregoing, the Board finds that the claims of 
service connection for claimed conditions of the left and 
right knees, left lower leg and left hip must be denied.  The 
veteran has not been diagnosed with separate disability 
related to his knees, left lower leg or left hip.  And 
without a current diagnosis, a claim of service connection 
for any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  

Finally, the Board notes that the veteran has not been 
afforded a VA examination in order to address whether the 
veteran has a right lower leg disability or right and left 
knee disabilities and, if so, whether such disabilities are 
related to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent, and the veteran is 
required to show some causal connection between his 
disability and his military service.  Wells v. Principi, 326 
F.3d 1381, 1338 (Fed. Cir. 2003).  A disability alone is not 
enough.  Id.  

In this case, the record does not contain a diagnosis of 
separate left leg or knee disability, and there is no medical 
evidence indicating that such conditions are related to the 
veteran's active duty service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  

The Board therefore concludes that a VA examination of the 
veteran for these disabilities is not necessary in this case.  

In this case, the preponderance of the evidence is against 
the claims of service connection for left and right knees, 
left lower leg, and left hip.  Accordingly, the claims must 
be denied.  



ORDER

Service connection for a right knee condition is denied.  

Service connection for a left knee condition is denied.  

Service connection for a left lower leg condition is denied.  

Service connection for a left hip condition is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of service connection for 
degenerative disc disease, lumbar spine, headaches, residuals 
of a left shoulder injury status post rotator cuff repair, 
tinnitus, and allergic rhinitis must be remanded for further 
action.  

Here, the Board notes that the veteran was afforded VA 
examinations for the claimed headache, tinnitus and allergic 
rhinitis.  The veteran has been diagnosed with tinnitus, 
headaches and allergic rhinitis.  However, the examiners, who 
performed these examinations, either stated that no claims 
file was available for review in connection with the claim, 
or did not indicate that he had reviewed the veteran's claims 
file in connection with the examination.  

Also, these examiners did not offer opinions regarding 
whether the veteran's diagnosed disabilities had their onset 
during active service, or were a result of his service.  

The veteran also should be afforded a VA examination in order 
to determine the nature and likely etiology of the claimed 
degenerative disc disease, lumbar spine, residuals of 
fractured L4.  

Pursuant to VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  

This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  

The veteran's service medical records and other related 
documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

With respect to the veteran's left shoulder claim, the Board 
notes that the veteran testified to undergoing surgery for a 
rotator cuff injury in 1995 or 1996.  The medical records 
also contain physical profiles for left shoulder/pulled 
tendon dated in May 1995 and left shoulder, torn/repaired 
rotator cuff dated in May 1997.  Also, during testimony 
before the Board, the veteran testified that his duties in 
the service aggravated this condition.  The veteran has not 
been afforded a VA examination in connection with his claim.   

Prior to affording the examinations, the RO should contact 
the veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claims 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his degenerative disc disease of the 
lumbar spine, left shoulder disorder, 
allergic rhinitis, tinnitus or headaches.  
This should include all medical and 
treatment records from the VA Medical 
Center, dated since October 2006.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be examined by VA to 
ascertain the nature and likely etiology 
of the clamed headaches, allergic 
rhinitis and tinnitus.  The RO should 
also arrange for the veteran to be 
examined in connection with his low back 
and left shoulder claims, in order to 
determine the nature, extent and likely 
etiology of any lumbar spine disc disease 
and left shoulder disorder.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
following: 

(a).  Does the veteran have tinnitus, 
allergic rhinitis, a headache 
disorder, lumbar spine disc disease or 
a left shoulder condition?  If so, 
state the diagnosis or diagnoses.  

(b).  If the examiner finds that the 
veteran has a tinnitus, allergic 
rhinitis, a headache disorder, lumbar 
spine disability or a left shoulder 
disability, did such disorder have its 
onset during either of the veteran's 
periods of active service from June to 
November 1990 and from April 2002 to 
April 2003, or was aggravated by an 
incident that occurred during service?  

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records and the veteran's 
testimony before the Board.  The 
physician should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted, the RO must again 
adjudicate the veteran's claims in light 
of all the evidence of record.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


